COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00441-CV


Charles Noteboom, Judith                  §    From County Court at Law No. 1
Noteboom, and Lindsey Noteboom
                                          §    of Tarrant County (2007-058776-1)
v.
                                          §    July 11, 2013
Farmers Texas County Mutual
Insurance Company                         §    Opinion by Justice Gabriel


                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and we render judgment in favor of appellants Charles

Noteboom, Judith Noteboom, and Lindsey Noteboom in the amount of $8,000—

the stipulated amount of post-repair, diminished-value damages.

      It is further ordered that appellee Farmers Texas County Mutual Insurance

Company shall pay all costs of this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _________________________________
                                        Justice Lee Gabriel